                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

HINTON M. WATERS,                                      )
                                                       )
                  Petitioner,                          )
                                                       )
v.                                                     )       Nos. 3:94-CR-068
                                                       )            3:20-CV-351
UNITED STATES OF AMERICA,                              )
                                                       )
                  Respondent.                          )


                                   MEMORANDUM OPINION

         On August 5, 2020, Hinton M. Waters (“Petitioner”), acting pro se, filed a motion

to vacate, set aside, or correct his sentence pursuant to 238 U.S.C. § 2255. [Doc. 1; Criminal

(“Crim”) Doc. 279].1 The United States has responded, agreeing with Petitioner’s motion

and requesting the Court to vacate Petitioner’s convictions and sentences on Counts 4 and

8 and resentence him on the other counts after recalculating the applicable guideline range

and conducting a hearing. [Doc. 7]. Both parties agree that after United States v. Davis,

139 S. Ct. 2319 (2019), the underlying “crimes of violence” for Counts 4 and 8 were

categorized as such based on the “residual clause” which was deemed unconstitutional as

it was too vague to be enforced fairly. Thus, Petitioner’s convictions on these Counts are

void and should be vacated.




         1
             Document numbers not otherwise specified refer to the civil docket.


     Case 3:20-cv-00351-RLJ Document 9 Filed 04/01/21 Page 1 of 2 PageID #: 45
       Accordingly, Petitioner’s § 2255 motion [Doc. 1; Crim Doc. 279], will be

GRANTED, and the judgment imposed by the Court on August 8, 1995 for Counts 4 and

8 of the Indictment [Crim. Doc. 208] will be VACATED.

       Section 2255(b) gives courts discretion, upon the granting of a § 2255 motion, to

“discharge the prisoner or resentence him or grant a new trial or correct the sentence as

may appear appropriate.” 28 U.S.C. § 2255(b). In this case, the Court finds it appropriate

to resentence Petitioner.

       On August 12, 2020, one week after Petitioner initially filed his § 2255 motion,

Assistant Federal Defender Jennifer Niles Coffin entered her appearance on behalf of

Petitioner [Doc. 4]. Therefore, absent any contrary indication by the Federal Defender

Services of Eastern Tennessee (“FDS”), the Court assumes that the appointment of FDS,

under the Standing Order of February 11, 2016, SO-16-02, to represent Petitioner in

connection with his Davis-based claim will continue through the resentencing. An order

setting out the procedure for resentencing will follow.

       A separate judgment will enter.

       IT IS SO ORDERED.

                                                          ENTER:

                                                                s/ Leon Jordan
                                                          United States District Judge




                                             2


  Case 3:20-cv-00351-RLJ Document 9 Filed 04/01/21 Page 2 of 2 PageID #: 46
